EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
On 28 May 2021, a proposed amendment in condition for allowance was discussed with Hyunseok Park, Applicants’ representative, in a telephone interview. Authorization for this examiner’s amendment was given by voice message from Mr. Park on 31 May 2021.

The application has been amended as follows: 
        Claim 1 has been amended, as listed below.
        Note:  For those claims that are neither amended nor canceled as indicated in this Examiner’s Amendment, see the amendment filed by Applicants on 28 April 2021.

1.	(Currently Amended) please delete the recitation “Listeria monocytogenes, Clostridium perfringens,”



DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 April 2021 has been entered. 
This Office Action details reasons for allowance.  Claim(s) 5, 7 and 8 have been canceled.  Claim(s) 1 and 6 have been amended.  Claim(s) 1 and 6 are in condition for allowance.
The Declaration of Dr. Geun Eog Ji, submitted by Applicant on 28 April 2021 (hereinafter the Third Declaration) under 37 CFR §1.132 are acknowledged and will be further discussed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections & Reasons for Allowance
Applicant’s amendment, filed 28 April 2021, with respect to the rejection of claims 1 and 5-8 under 35 U.S.C. § 103, as being unpatentable over Haji Begli et al. in view of Stewart et al., has been fully considered and is persuasive.
Applicant has provided data in the Specification originally filed, and in the First Declaration submitted 30 March 2020, the Second Declaration submitted 24 June 2020, and the Third Declaration submitted 28 April 2021. This data demonstrates the claimed butyryl-fructooligosaccharide has significant and unexpected properties compared to the prior art of record. The results are commensurate in scope with the claims as amended.
Bifidobacteria, including B. bifidum BGN4 and B. longum BORI. Both B-FOS and B-sorbitol promoted the growth of B. bifidum BGN4. While B-FOS promoted the growth of B. longum BORI, B-sorbitol did not (within the 24 minutes tested). Here, Applicant has established from a combination of data presented in the Specification and Declarations that FOS and B-FOS had similar effects on Bifidobacteria as a carbon source.
In contrast, Applicant has shown in the Third Declaration that B-FOS did not stimulate the growth of S. aureus, E. coli, E. faecalis, C. butyricum, P. intermedia, C. ramosum, as evidenced by the growth curves of B-FOS compared to the negative control (see Figure 9 of the Specification, and paragraph [0068] of the instant PGPub).
It is surprising and unexpected that B-FOS can increase the number of intestinal Bifidobacteria without increasing the growth of the above listed pathogenic bacteria.
The claim as amended more specifically claims the subject matter disclosed and supported in Applicant’s Specification. 
The rejection is hereby withdrawn.

Conclusion
Accordingly, the Examiner' s amendment is sufficient to place the application in condition for allowance.

Accordingly, claims 1 and 6 (renumbered 1 and 2) currently amended are sufficient to place the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326.  The examiner can normally be reached on M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623